DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 06/22/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2022.
It should be noted that this application has been transferred to another examiner due to applicant’s election of Group I.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Wischerhoff et al. (EP 2390310 A1 – hereafter ‘310 and reference will be made to the enclosed machine translation).
‘310 discloses a substrate with a thermo-responsive layer (Abstract) that includes the following limitations for claim 1: 
“A device for cultivating cells”: ‘310 discloses a device for cultivation ([0002]).  
“a substrate”: ‘310 discloses a substrate (substrate 1; Fig. 1; [0070]).  
“a cell cultivating layer, formed on a surface of the substrate”: ‘310 discloses an adhesive layer (layer 4; Fig. 8; [0083]) that is formed on top of the substrate and is being interpreted as the cell cultivating layer of the instant application.  
“a temperature-responsive layer, formed on a surface of the cell cultivating layer”: ‘310 discloses a thermo-responsive layer (particles 3; Fig. 8; [0083]) that is formed on top of the cell-cultivating layer.  
“wherein the temperature-responsive layer comprises a plurality of magnetic temperature-responsive polymers, each of which comprises a temperature-responsive polymer and a plurality of magnetic objects”:  ‘310 discloses that the particles can be magnetic particles ([0037]) that are encased by a polymer ([0083]).  
“wherein a plurality of cells are attached to the cell cultivating layer or detached from the cell cultivating layer according to a variation of at least one controlling characteristic.”: The cells of ‘310 are fully capable of being attached by adjusting the magnetic field.  
For claim 2, ‘310 discloses that the adhesive layer can be polyethylenimine ([0058]) and that the thermo-responsive layer is made of poly(N-isopropyl-acrylamide) [0003]; [0006]; [0071]).  
For claim 3, ‘310 discloses that the characteristic that controls the polymer can be temperature ([0071]). 
For claim 4, ‘310 discloses that the thermo-responsive polymer can be arranged in a geometric patter ([0075]).  
Therefore, ‘310 meets the limitations of claims 1-4.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wischerhoff et al. (EP 2390310 A1 – hereafter ‘310 and reference will be made to the enclosed machine translation).
For claim 5, ‘310 does not explicitly disclose that the structural pattern includes concentric geometric patterns.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the magnetic temperature-responsive particles to arranged in concentric patterns in order to promote adhesion of the biological cells ([0075]).  It should be further noted that the specific shape is a matter of design choice that one of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration was significant.  See MPEP §2144.04 IV B. 
For claim 6, the particles of ‘310 would be arranged along the structural pattern ([0075]). 
For claim 7, this is drawn to the intended use of the claimed device which does not structurally define the claimed invention over the prior art.  See MPEP §2114.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mogi discloses a cell culture carrier (US 2020/0385666 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799